                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

MARY DUNBAR,
                                               Case No. 2:19-cv-13637-PDB-DRG
             Plaintiff,
v.                                                 Hon. Paul D. Borman
                                                   Magistrate David R. Grand
PROSPECT AIRPORT SERVICES, INC.,
and SPIRIT AIRLINES, a Delaware corporation,

             Defendants.


                   NOTICE OF HEARING ON
         DEFENDANT PROSPECT AIRPORT SERVICES, INC.’S
                    MOTION TO DISMISS

      Please take notice that Defendant Prospect Airport Services’ Motion to

Dismiss will be brought for hearing before the Honorable Paul Borman on a date and

time to be set by the court.
 Dated:       December 17, 2019                 Respectfully submitted,

                                                BROOKS WILKINS SHARKEY & TURCO
                                                PLLC

                                                /s/ Brad A. Danek
                                                Brad A. Danek (P72098)
                                                401 S. Old Woodward, Suite 400
                                                Birmingham, Michigan 48009
                                                (248) 971-1800; (248) 971-1805/Fax
                                                danek@bwst-law.com

                                                Attorneys for Prospect Airport Services,
                                                Inc.


                           CERTIFICATE OF SERVICE

      I hereby certify that on December 17, 2019, I electronically filed the foregoing

document with the Clerk of the Court using the ECF system, which will send

notification of such filing to all counsel of record.


                                                /s/ Brad A. Danek
                                                Brad A. Danek (P72098)
                                                401 S. Old Woodward, Suite 400
                                                Birmingham, Michigan 48009
                                                (248) 971-1800; (248) 971-1805/Fax
                                                danek@bwst-law.com




                                            2
